Citation Nr: 0804255	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-41 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from May 1984 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas, which denied the veteran's claim for service 
connection for hepatitis C.  


FINDING OF FACT

The veteran does not have hepatitis C that is related to his 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for 
hepatitis C.  He argues that he has hepatitis C as a result 
of his service, with inservice risk factors that include 
exposure to fuels, and vaccinations/inoculations with a jet 
injector.  He argues that although he has a history of drug 
abuse, that he was first diagnosed with hepatitis C in 1989, 
about ten years prior to his drug abuse.  See Transcript of 
appellant's hearing, hearing held in December 2005.  The 
veteran's representative further argues that a VA Fast Letter 
#0413 weighs in favor of the claim, to the extent that it 
states that, "despite the lack of any scientific evidence to 
document transmission of Hepatitis C with airgun injectors, 
it is biologically plausible."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . .  The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).   

The veteran's service records consist of an entrance 
examination report, dated in April 1984, and vaccination 
records.  Service medical records do not show treatment for, 
or a diagnosis of, hepatitis, providing evidence against the 
claim.   

The post-service medical evidence consists of VA reports, 
dated between 1999 and 2007.  This evidence shows that the 
veteran was noted to have hepatitis C in 2002.  These reports 
contain multiple notations of drug abuse, to include 
intranasal cocaine use, with a number of notations of a 
history of IV (intravenous) drug abuse.  See e.g. VA progress 
notes, dated in February and March of 2002; June 2004; 
December 2006.  Such facts provide evidence against this 
claim, clearly indicating post-service indications of high 
risk activities known to be associated with having this 
disorder.        

In this regard, a March 2002 report shows that the veteran 
reported that crack cocaine was his drug of choice, and that, 
"he started using it 10 years ago, by IV use."  A September 
1999 progress note shows a reported history of drug use since 
at least 1989, and that he was released from a 21/2 year 
sentence for possession of crack cocaine in July 1999.  A 
statement of accredited representation in appealed case (VA 
Form 646), received in December 2007, intravenous drug use 
was conceded.  Specifically, it was stated that, "He 
contends that his Hepatitis C was diagnosed prior to his 
injection drug use."  

The veteran's personnel file (DA Form 20) shows that his 
primary duties after basic and advanced training were 
petroleum handling specialist, and heavy vehicle operator.  

In a hepatitis risk factor questionnaire, received in August 
2004, the veteran denied ever using intravenous drugs, or 
intranasal cocaine, providing limited evidence against the 
claim.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The Board initially notes that 
in his August 2004 hepatitis risk factor questionnaire, the 
veteran denied a history of using intravenous drugs, or 
intranasal cocaine.  In addition, he has argued that he did 
not begin using drugs until about 1999.  However, given 
evidence in the VA progress notes, which shows that he 
repeatedly gave a history of snorting cocaine, and using IV 
drugs, that his drug use extended back to the early 1990's, 
and that he was sentenced for possession of crack cocaine in 
about 1996, the veteran is not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).   

The service medical records show that the veteran received a 
number of vaccinations.  They do not contain any evidence of 
such high-risk activity as drug or alcohol abuse, tattooing, 
piercings, acupuncture or shared toothbrushes or razor 
blades, or having multiple sexual partners.  Furthermore, the 
post-service medical evidence contains a great deal of 
evidence of high- risk activity for hepatitis C.  
Specifically, this evidence shows that the veteran has 
received a great deal of treatment for substance abuse, and 
that he has repeatedly stated that he has a history of IV 
drug use, as well as intranasal cocaine use.  In some cases, 
he has stated that this drug use dates back to the early 
1990's.  Finally, there is no competent evidence of record 
that associates the veteran's hepatitis C with his service.  

In this regard, the Board has considered the veteran's 
representative's citation to VA Fast Letter 04-13.  However, 
this Fast Letter does not provide a basis for a grant of the 
claim.  This letter merely provides guidance for the 
development of hepatitis claims.  To the extent that it 
states that "it is biologically plausible" to contract 
hepatitis C from an airgun injector, the mere possibility of 
such a relationship is insufficient to warrant a grant of the 
claim.  See e.g.,  Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as "non-evidence") 
(citing Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" 
and it is too speculative to establish a nexus.).  This is 
especially true in this case, as there is a great deal of 
evidence of post-service intravenous drug use and intranasal 
drug use, providing evidence against this claim.   

Simply stated, the Board finds that the guidance of the Fast 
Letter, in light of the facts of this case, would indicate 
that this claim should be denied. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hepatitis C must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that hepatitis 
C was caused by service that ended in 1987.  In this case, 
when the veteran's service medical records (which do not show 
that he had the claimed condition), and his post-service 
medical records are considered (which indicate that the 
veteran has a post-service history of intravenous drug use, 
and intranasal drug use, and which do not contain competent 
evidence of a nexus between either of hepatitis C and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has hepatitis C 
that is related to his service.  


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The July 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, service medical records, as well 
as VA medical records.  It appears that some of the veteran's 
service medical records may have been lost, and in June 2006, 
the RO issued an administrative decision which held that any 
remaining service medical records were unavailable.  

In any event, as the veteran has never contended that any 
service medical treatment would support his claim, the Board 
finds no basis to make an additional effort to obtain more 
service medical records that would not provide a basis to 
grant this claim. 

With regard to any records from the Social Security 
Administration (SSA), the Board notes that the SSA has, at 
times, given contradicting notations as to whether or not the 
veteran was entitled to disability benefits.  VA has made 
several attempts to obtain any relevant SSA records, however, 
the only records obtained from the SSA merely state that the 
veteran's claim was denied twice in 2005, and that his 
request for a hearing was denied.  See "Order of 
Dismissal," dated in November 2006.  Furthermore, in a 
statement received in June 2007, the veteran indicated that 
he was not receiving disability benefits from the SSA.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the veteran was not treated for hepatitis C 
during service, nor are risk factors for hepatitis C shown 
during service, see VBA Letter 211B (98-110), he is shown to 
have a post-service history of intravenous drug use, and 
intranasal drug use, he has been determined not to be a 
credible historian, and there is no competent evidence to 
show that hepatitis C is related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).        

Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.  
The Board therefore concludes that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for hepatitis C is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


